Name: Commission Regulation (EEC) No 3551/89 of 28 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3434/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/ 16 Official Journal of the European Communities 29. 11 . 89 COMMISSION REGULATION (EEC) No 3551/89 of 28 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 3434/89 Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 3434/89 (*) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 3434/89 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas forequarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be autho ­ rized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article (5) (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 3182/88 0 ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of forequarters held by the German intervention agency and bought in before 1 June 1989, and  5 000 tonnes of forequarters, held by the Irish intervention agency and bought in before 1 June 1989. This meat shall, be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 ( ®) shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto.(') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61 , 4. 3. 1989, p. 43. (3) OJ No L 238, 6. 9. 1984, p. 13. (&lt;) OJ No L 170, 30. 6. 1987, p. 23. (0 OJ No L 241 , 13. 9. 1980, p. 5. ( «) OJ No L 283, 18 . 10 . 1988, p. 13 . 0 OJ No L 55, 1 . 3. 1988, p. 1 . 0 OJ No L 331 , 16. 11 . 1989, p. 20. O OJ No L 99, 10. 4. 1981 , p. 38 . 29. 11 . 89 Official Journal of the European Communities No L 348/17 Article 4 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '53. Commission Regulation (EEC) No 3551 /89 of 28 November 1989 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agen ­ cies and intended for export (S3). 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 4 December 1989. 4. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 (1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 160 per 100 kilo ­ grams. (") OJ No L 348, 29. 11 . 1989, p. 16.' Article 5 Regulation (EEC) No 3434/89 is hereby repealed. Article 6 This Regulation shall enter into force on 4 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 348/ 18 Official Journal of the European Communities 29. 11 . 89 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I CategorÃ ­a A : Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke kastrerede handyr pa under to ar, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rpervon jungenmÃ ¤nnlichen nichtkastriertenTieren vonwenigerals 2 Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ Ã ´Ã Ã ¿ Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati. Categorie A : Geslachte met-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren. Categoria A : CarcaÃ §as de jovens animais machos nao castrados de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados. Precio minimo expresado en ecus por 100 kg  Mindstepriser i ECU/100 kg  Mindestpreise, ausged ­ rÃ ¼ckt in ECU/100 kg  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 kg  Minimum prices expressed in ecus per 100 kg  Prix minimaux exprimÃ ©s en Ã ©cus par 100 kg  Prezzi minimi espressi in ECU per 100 kg  Minimumprijzen uitgedrukt in ecu per 100 kg  PreÃ §o mÃ ­nimo expresso em ecus por 100 kg BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R 140,00  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Kategorie A, Klassen U und R 140,00 IRELAND  Forequarters, straight cut as 10th rib, from : Category C, classes U, R and O 140,00  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C, classes U, R and O 140,00 29 . 11 . 89 Official Journal of the European Communities No L 348/19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Telex 411 156 / 411 727 / 41 38 90 Tel. 0 69 / 15 64 (0) 7 04 / 7 05, Telefax 069-1 564 776, Teletext 6 990 732 IRELAND Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118